Exhibit 10.38

 

FINE DAY HOLDINGS LIMITED

a British Virgin Islands company

c/o Stephan, Oringher, Richman & Theodora

2029 Century Park East, Sixth Floor

Los Angeles, California 90067 (“Newco”)

 

September 1, 2005 (Hong Kong Time)

 

Cellstar International Corporation/Asia

1730 Briercroft Court, Carrollton,

Texas, U.S.A. 75006

(“CICA”)

 

Re: Amended and Restated Stock Purchase Agreement between CICA and Newco dated
August 24, 2005 (“SPA”)

 

Dear Sirs:

 

Capitalised terms used in this side letter shall have the same meaning given to
them in the SPA, unless the context requires otherwise.

 

We hereby request your agreement to extend the deadline for the Closing to
9 September, 2005 on the condition that:

 

(a) we shall pay or procure to be paid to you the total consideration of Twelve
Million Dollars (US$12,000,000) according to the following schedule:

 

  (i) on 2 September 2005, payment of One Million Dollars (US$1,000,000) by way
of release of the Escrow Deposit by signing an attached copy of the joint
statement;

 

  (ii) on 2 September 2005, payment of Four Million Dollars (US$4,000,000) in
cash via wire transfer to an account designated by CICA, details of which are
attached;

 

  (iii) on or before 9 September 2005, payment of One Million Dollars
(US$1,000,000) in cash via wire transfer to an account designated by CICA; and

 

  (iv) on or before 9 September 2005, delivery of the Note in the principal
amount of Six Million Dollars (US$6,000,000) in the attached form;

 

and Closing shall occur on the first date on which all of (i), (ii), (iii) and
(iv) above have been satisfied.

 

(b) CICA shall delay taking any legal action against all current and former
employees of the Company and Shanghai CellStar for a period of sixty (60) days
following Closing and shall execute any mutual release executed by a current or
former employee of the Company or Shanghai CellStar in the form attached to the
SPA as Exhibit F within this 60 day period PROVIDED THAT CICA shall not be
obliged to execute those mutual releases executed by those current or former
employees of the Company



--------------------------------------------------------------------------------

or Shanghai CellStar in respect of whom CICA has evidence showing that any
representation made by him or her in Clause 3 of the mutual release may be
false.

 

This side letter supersedes any contrary provisions in the SPA; in particular,
paragraph (b) above supersedes Clause 8 of the SPA in its entirety.

 

Please sign below to indicate your agreement to the above.

 

Fine Day Holdings Limited

By:  

/s/    An-Hsien Horng         

   

As its authorized representative

 

Agreed to and accepted by:

 

CellStar International Corporation/Asia

 

 

By: /s/ Elaine Flud Rodriguez

Elaine Flud Rodriguez

Sr. Vice President